Exhibit 10.30.2
(UTOMOTIVE LOGO) [k47622k4762201.gif]

HEADQUARTERS     Keith Kleinsmith   Phone: 1 313 755 4749 Vice President — Human
Resources     17000 Rotunda Drive, Suite B3-6     Dearborn, MI 48120-1100    
USA    

February 20, 2008
Visteon Corporation
One Village Center Drive
Van Buren Township, Michigan 48111
Attention: Dorothy L. Stephenson, Senior Vice President — Human Resources

         
 
  Re:   Visteon Hourly Employee Lease Agreement effective October 1, 2005, as
amended by Amendment No, 1 dated November 16, 2006 (the “Agreement”) between
Visteon Corporation (“Visteon”) and Automotive Components Holdings, LLC (“ACH”)

Ladies and Gentlemen:
     This letter is intended to reflect our understanding with respect to
certain matters associated with the referenced Agreement, including an
additional indemnity to be provided under the referenced Agreement in the event
that ACH sub-assigns hourly Leased Employees to Zeledyne, L.L.C. (“Zeledyne”).
All terms with initial capitalization used herein have the definitions given in
the Agreement, unless otherwise stated herein.
     For valuable consideration, Visteon and ACH have reached agreement on a
modification of the Agreement, applicable solely to hourly Leased Employees
assigned to ACH’s automotive glass business (“Hourly Leased Employees”) as
follows:
     1. ACH may elect to sub-assign Hourly Leased Employees to Zeledyne for a
period not to exceed one month from the closing of the sale of ACH’s automotive
glass business to Zeledyne (the “Zeledyne Hourly Sub-Assignment”).
     2. The Agreement is amended to add at the end of Section 6.01 the following
language:
     “In the event of the Zeledyne Hourly Sub-Assignment, in addition to the
indemnities specified in the Agreement, ACH shall also indemnify the Visteon
Indemnitees against and hold them harmless from any and all damage, loss, claim,
liability and expense (including without limitation, reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding brought against
any Visteon Indemnitee) incurred or suffered by any Visteon Indemnitee arising
out of any employment or other claims of any kind by any Hourly Leased Employees
sub-assigned to Zeledyne to the extent based on events that occur during the
term of the Zeledyne Hourly Sub-Assignment (the “Supplemental Indemnity”),
provided that the Supplemental Indemnity shall not apply to:

  (i)   breach of any obligations of Visteon under the Agreement;     (ii)   any
payroll, or benefit claim by Hourly Leased Employees regardless of when they
arise;     (iii)   any claim by an Hourly Leased Employee (or their dependents
or beneficiaries), or any other person, including without limitation, claims
made to the Pension Benefit Guaranty

 



--------------------------------------------------------------------------------



 



Page 2 of 2
February 20, 2008

      Corporation, the Department of Labor, the Internal Revenue Service, the
Securities and Exchange Commission or comparable federal or national agencies in
the United States, arising, out of or in connection with the operation,
administration, funding or termination of any of the employee benefit plans
applicable to the Hourly Leased Employees regardless of when they arise; and    
(iv)   any claim of any Leased Employees to the extent, arising out of events
that occur before or after the term of the Zeledyne Hourly Sub-Assignment.”

     Please acknowledge your concurrence, which will serve to amend the
Agreement, by signing and dating this letter and returning a copy to the
undersigned. Except as modified above, the terms and conditions of the Agreement
remain unchanged.

            Yours truly,

AUTOMOTIVE COMPONENTS
HOLDINGS, LLC
      By:   /s/ Keith Kleinsmith         Keith Kleinsmith        Vice President
— Human Resources     

         
Concur:
       
 
        VISTEON CORPORATION    
 
       
By:
  /s/ Dorothy L. Stephenson    
 
 
 
Dorothy L. Stephenson    
Title:
  Senior vice President, Human Resources      
Dated:
  February 21, 2008    

 